DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS filed on April 13, 2022 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Response to Amendment
Applicant’s response filed April 13, 2022 is hereby acknowledged.  Claim 13 was cancelled.  Claims 1-12 and 14-20 remain pending and are addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franson, USPN 6,715,561, in view of DE 202 02 015 U1 (as cited on the IDS filed April 13, 2022) to Preussag AG Minimax, herein after “Minimax”).
As to claim 1, Franson shows a vacuum dry sprinkler system (100; see Fig. 1) comprising: a fire extinguishing fluid supply line (202, 203, 205); a control system (206) connected to the fire extinguishing fluid supply line, the control system being configured to maintain the fire extinguishing fluid supply line at below atmospheric or negative pressure during a non-activated condition and forward a fire extinguishing fluid to the fire extinguishing fluid supply line upon being exposed to pressure equal to or greater than atmospheric pressure in response to a fire in activated condition (see column 4, lines 11-29); a plurality of vacuum dry sprinklers (10) coupled to the fire extinguishing fluid supply line, each of the vacuum dry sprinklers (see Figs. 2-5) including: a frame including a frame having body (20, 40) having an inlet (no reference number, but clearly shown at the lowermost end in Fig. 4), an outlet end defining an outlet (27) of the body and an internal passageway (26) extending between the inlet and the outlet along a longitudinal sprinkler axis (26’); a fluid deflecting member (30) spaced from the outlet at a fixed axial distance from the outlet to define a fluid flow path in between; a thermally responsive trigger (50) disposed between the fluid deflecting member and the outlet along the sprinkler axis; and a seal assembly (65, 82, 90) engaged with the trigger to form a fluid tight seal within the outlet, the seal assembly including a translator (68, 90) in a pivoted relationship with the frame upon rupture of the thermally responsive trigger to pivot the seal assembly out of the fluid flow path (the translator pivots relative to the frame when the trigger ruptures, due to attachment sections 97 of element 90 being received within notches 43 of the sprinkler body, and the lateral thrust force resulting when sprinkler activation occurs, as explained in column 7, lines 9-25 and lines 33-47).  However, while the seal assembly of Franson is shown to include at least a first portion disposed in the outlet, Franson does not expressly show or describe the translator of the seal assembly as including a first portion disposed in the outlet and a second elongate portion affixed to the first portion and overlapping an edge of the outlet end of the frame body.  Also, Franson is silent as to a nominal K-factor for the sprinkler body.  Thus, a nominal K-factor in the range of less than 25.2 GPM/(PSI)1/2 is not expressly disclosed.
As to the limitations regarding the translator, Minimax shows a prior art seal assembly (see Fig. 1) which is designed to engage with a thermally responsive trigger of a fire sprinkler to form a fluid tight seal within an outlet of a frame body of the sprinkler, wherein the seal assembly includes a translator which, when assembled with the sprinkler frame, is in a pivoted relationship with the frame upon activation of the thermally responsive trigger to pivot the seal assembly out of a fluid flow path downstream from the outlet, wherein the translator includes a first portion (upper portion of “7”, inclusive of “6” and “3”) disposed in the outlet and a second elongate portion (lower portion of “7”, inclusive of “4”) affixed to the first portion and overlapping an edge of the frame body (portion “4” is designed to overlap an edge of the frame body, when the seal assembly is assembled with the frame body).  Minimax discloses that the seal assembly provides an easily and quickly produced fire sprinkler seal assembly, which allows the seal assembly to reliably be ejected away from the fluid flow path, while using less parts for a less complicated assembly (see paragraphs [0003], [0009], [0010] and [0041] of the English translation of Minimax, as provided with the IDS filed April 13, 2022).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum dry sprinkler system shown by Franson, to include the seal assembly shown by Minimax, thus providing sprinklers with easy and quickly produced seal assemblies which will allow for reliable pivoting ejection of the seal assembly away from the fluid flow path, while using less parts for a less complicated and inexpensive assembly.
Regarding the K-factor limitation, as would be recognized by one having ordinary skill in the art, the nominal K-factor of a sprinkler body represents the discharge coefficient for the sprinkler, which is essentially directly dependent on the diameter/size of the sprinkler outlet.  One having ordinary skill in the art would also recognize that dry sprinkler bodies having nominal K-factors of less than 25.2 GPM/(PSI)1/2 were common and well known before the filing of the instant application, and those of ordinary skill would understand how to choose an appropriate dry sprinkler body using nominal K-factor data so as to match sprinkler coverage from the sprinklers in a sprinkler system for a particular fire protection environment.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a nominal K-factor of less than 25.2 GPM/(PSI)1/2, for the sprinkler bodies of the sprinklers in the dry sprinkler system shown by Franson, when such nominal K-factor sprinkler bodies match a desired sprinkler coverage for the sprinklers in the sprinkler system for a particular fire protection environment, and since such a modification would have involved a mere change in the size of a component (i.e. the outlets of the sprinkler bodies), which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As to claim 2, the translator in each of the vacuum dry sprinklers of Franson is configured with a moment generator (82, 90), and the vacuum dry sprinklers of Franson, as modified above by Minimax, would also exhibit a translator being configured with a moment generator (3, 7 of Minimax).
As to claim 3, the first portion of the translator of Franson includes a shell cap (68, 90) engaged with the outlet, the shell cap defining a receptacle and a seating disc (70) disposed within the receptacle to seat the thermally responsive trigger such that the rupture of the thermally responsive trigger causes displacement of the seating disc to impact the shell cap (during expulsion of the seal assembly, the seating disc will be displaced from the shell cap and touch at least a portion of the shell cap as the assembly is thrusted laterally) and impart momentum to the translator (rupture of the trigger results in upward force from element 82, as well as lateral force from element 90), and the vacuum dry sprinklers of Franson, as modified above by Minimax, would also have the first portion of the translator including a shell cap (upper portion of “7”, inclusive of “6” and “3” of Minimax) engaged with the outlet, the shell cap defining a receptacle and a seating disc (3) disposed within the receptacle to seat the thermally responsive trigger such that the rupture of the thermally responsive trigger causes displacement of the seating disc to impact the shell cap and impart momentum to the translator.
As to claim 4, the vacuum dry sprinklers of Franson, as modified above by Minimax, would exhibit the second elongate portion including a lever member (“4” of Minimax) defining the pivoted relationship as a pivot point (where the lower end of “4” would be received on the sprinkler body) along a surface of the sprinkler body of the frame, and the shell cap would include an annular flange (upper end of “7”, proximate element(s) “6” of Minimax) to form the fluid tight seal about outlet and a bulbous body (lower end of “7” of Minimax) disposed within the outlet and extending into the internal passageway.
As to claim 5, the vacuum dry sprinklers of Franson, as modified above by Minimax, would exhibit the seal assembly including an annular spring disc (2) disposed in the receptacle between the seating disc and the shell cap to bias the seating disc and shell cap away from one another.
As to claim 6, as discussed above with respect to claim 1, one having ordinary skill in the art would recognize that dry sprinkler bodies having nominal K-factors of less than 25.2 GPM/(PSI)1/2 were common and well known before the filing of the instant application.  Within that nominal K-factor range, sprinkler bodies having a nominal K-factor of 11.2 GPM/(PSI)1/2 (known as standard coverage, extra-large orifice sprinklers), 8.0 GPM/(PSI)1/2 (known as standard coverage, large orifice sprinklers) and 5.6 GPM/(PSI)1/2 (known as standard coverage, standard orifice sprinklers) were also well known to those of ordinary skill.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a nominal K-factor of any one of the recited nominal K-factors, for the sprinkler bodies of the sprinklers in the dry sprinkler system shown by Franson, as modified above by Minimax, when such nominal K-factor sprinkler bodies match a desired sprinkler coverage for the sprinklers in the sprinkler system for a particular fire protection environment, and since such a modification would have involved a mere change in the size of a component (i.e. the outlets of the sprinkler bodies), which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As to claims 7-12, the recited method would follow the implementation of the sprinkler system shown by Franson, as modified above and applied to claims 1-6, respectively.
As to claims 14 and 20, Franson, as modified above, meets the recited method by virtue of meeting at least claim 12.  It is noted that the recitation, “providing the fire protection sprinkler suitable for installation in a vacuum dry fire protection system having a supervisory vacuum pressure” merely requires a functional capability of the Franson fire protection sprinkler, of which the sprinkler of Franson is clearly capable of meeting.	As to claims 15-18, Franson, as modified above, would also meet the claims, as applied above to claims 8-11, respectively.
As to claim 19, as explained above with respect to claim 14, the “providing” step represents merely a functional capability of the fire protection sprinkler, and there is nothing within the four corners of the Franson reference which would preclude installing the prior art fire protection sprinkler in a vacuum dry fire protection system having a supervisory vacuum pressure of no more than -3 psi.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record in the same manner as applied above, particularly when combined with the teachings of Minimax, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action, and applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on April 13, 2022 also prompted the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a) and See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/DARREN W GORMAN/Primary Examiner, Art Unit 3752